Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered January 3, 1985, convicting him of attempted burglary in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence introduced at the trial was legally insufficient is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), the evidence was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the trial court properly refused to consider the lesser included offense of criminal trespass in the third degree since there was no reasonable view of the evidence which could have supported a finding that the defendant committed the lesser offense but not the greater (see, People v Glover, 57 NY2d 61). Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.